Exhibit 10.1
 
LIMITED WAIVER AND AMENDMENT NO. 5 TO CREDIT AGREEMENT
 
This LIMITED WAIVER AND AMENDMENT NO. 5 TO CREDIT AGREEMENT (this “Amendment”)
is dated as of March 30, 2012 by and among INTERNATIONAL TEXTILE GROUP, INC., a
Delaware corporation (“ITG”), the other Borrowers and Credit Parties signatory
hereto, GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation (“GE
Capital”), for itself and as Agent (“Agent”), and the other Lenders signatory
hereto.  Unless otherwise specified herein, capitalized terms used in this
Amendment shall have the meanings ascribed to them in the Credit Agreement (as
hereinafter defined).
 
R E C I T A L S:
 
WHEREAS, Borrowers, the other Credit Parties, the Agent and the Lenders entered
into that certain Amended and Restated Credit Agreement dated as of March 30,
2011 (as amended, supplemented, restated or otherwise modified from time to
time, the “Credit Agreement”); and
 
WHEREAS, the parties to the Credit Agreement have agreed to a limited waiver of,
and an amendment to, the Credit Agreement as set forth herein.
 
NOW, THEREFORE, in consideration of the premises contained herein, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
1             Limited Waiver.
 
1.1           Agent and the Lenders hereby waive (i) any breach of Section 6.1
of the Credit Agreement, and any Default or Event of Default that has occurred
as a result thereof, in each case, solely to the extent arising from the Credit
Parties’ failure to maintain a Fixed Charge Coverage Ratio of not less than 1.05
to 1.00 for the twelve month period ended December 31, 2011 and the twelve month
period ended January 31, 2012 and (ii) on a temporary basis during the Temporary
Waiver Period, any Event of Default that has occurred or may occur under Section
7.1(e) of the Credit Agreement (the “Specified Cross-Default”) solely to the
extent arising from the Credit Parties’ failure to comply with Section 12(k) of
the Secured Note Purchase Agreement for fiscal quarter ending December 31, 2011
and any other applicable fiscal quarter ending during the Temporary Waiver
Period (the “NPA Leverage Default”).  As used herein, “Temporary Waiver Period”
means the period beginning on the Effective Date (as defined below) and ending
March 31, 2013.
 
1.2           Notwithstanding the foregoing, the temporary waiver of the
Specified Cross-Default set forth in clause (ii) of Section 1.1 hereof shall
become a permanent waiver hereunder on the date that ITG shall have delivered a
fully executed and effective waiver and/or amendment to the Secured Note
Purchase Agreement, in form and substance reasonably satisfactory to the Agent
(the “NPA Leverage Default Waiver”), pursuant to which, among other things, the
Secured Note Purchasers shall have permanently waived the NPA Leverage Default.
 
 
 

--------------------------------------------------------------------------------

 
 
1.3           Agent and the Lenders expressly reserve the right to exercise all
rights and remedies under all Loan Documents and under applicable law with
respect to the Specified Cross-Default immediately upon the expiration of the
Temporary Waiver Period (other than as expressly set forth in Section 1.2
hereof).  Except as expressly set forth in Section 1.1 and Section 1.2 hereof,
(i) Agent and the Lenders reserve each and every right and remedy they may have
under the Loan Documents and under applicable law with respect to any other
Default or Event of Default now or hereafter existing or otherwise, as creditors
of the Credit Parties and (ii) nothing in this Amendment shall be deemed to
constitute a waiver by Agent or any Lender of any other Default or Event of
Default, whether now existing or hereafter arising, or of any right or remedy
that Agent or any Lender may have under any of the Loan Documents or applicable
law.
 
2             Amendments to Credit Agreement.
 
2.1           Section 1.1(b) of the Credit Agreement is hereby amended by
deleting the text “less, in either case, the sum of (x) the aggregate amount of
Letter of Credit Obligations plus (y) outstanding Swing Loans plus (z) such
Reserves as may be imposed by the Agent in accordance with the terms of this
Agreement” set forth therein and inserting in lieu thereof the following:
 
“less, in either case, the sum of (w) the Availability Block plus (x) the
aggregate amount of Letter of Credit Obligations plus (y) outstanding Swing
Loans plus (z) such Reserves as may be imposed by the Agent in accordance with
the terms of this Agreement”
 
2.2           Section 6.1 of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:
 
“6.1           Fixed Charge Coverage Ratio.  Each Credit Party covenants and
agrees that, if at any time Availability is less than $17,500,000 (and
continuing until the first date thereafter (if any) that Availability is at
least $17,500,000), the Fixed Charge Coverage Ratio for the twelve month period
ending as of the last day of the immediately preceding fiscal month during any
period set forth below, shall in no event be less than the ratio set forth below
for such period:
 
Date
Minimum Ratio
Closing Date through fiscal month ending September 30, 2011
1.00:1.00
October 1, 2011 through November 30, 2011
1.05:1.00
December 1, 2011 through March 31, 2012
0.85:1.00
April 1, 2012 through June 30, 2012
0.95:1.00
July 1, 2012 and thereafter
1.10:1.00”

 
 
 

--------------------------------------------------------------------------------

 
 
2.3           Section 11.1 of the Credit Agreement is hereby amended by:
 
(a)           amending and restating clause (e) of the definition of “EBITDA” in
its entirety to read as follows:
 
“(e) any other extraordinary or non-recurring gains or losses of a Borrower or
its Subsidiaries, and related tax effects in accordance with GAAP in an amount
not to exceed $4,500,000 for any period of measurement ending after November 30,
2012;”
 
(b)           inserting the following new defined term in proper alphabetical
order thereto:
 
““Availability Block” means, as of any date of determination (x) from and after
the Second Determination Date (as defined in the Support Agreement) but on or
prior to March 31, 2013, the amount by which, on a Dollar for Dollar basis, the
WLR/RBS Letter of Credit II is reduced from $10,000,000 pursuant to the terms of
the Support Agreement and (y) after March 31, 2013, zero.”
 
3             Representations and Warranties.  In order to induce Agent and the
Lenders to enter into this Amendment, each Borrower and each other Credit Party
represents and warrants to Agent and each Lender (which representations and
warranties shall survive the execution and delivery of this Amendment), that:
 
(a)           the execution, delivery and performance by each Credit Party of
this Amendment has been duly authorized by all necessary corporate and
partnership action and this Amendment is a legal, valid and binding obligation
of such Credit Party enforceable against such Credit Party in accordance with
its terms; and
 
(b)           upon the effectiveness of this Amendment, all of the
representations and warranties contained in the Credit Agreement and in the
other Loan Documents (other than those which speak expressly only as of an
earlier date) are true and correct in all material respects on and as of the
date of the effectiveness of this Amendment after giving effect to this
Amendment and the transactions contemplated hereby.
 
4             Conditions to Effectiveness.  This Amendment shall be effective on
the date when each of the following conditions has been satisfied (the
“Effective Date”):
 
(a)           This Amendment shall have been duly executed and delivered by each
Borrower, each other Credit Party party hereto, Agent, the Supermajority
Revolving Lenders and the Majority Lenders;
 
(b)           Agent shall have received, to the extent invoiced, payment of all
out-of-pocket expenses (including the legal fees and expenses of Latham &
Watkins LLP, counsel to Agent); and
 
(c)           Agent, for the ratable benefit of the Lenders, shall have
received, as consideration for execution and delivery of this Amendment, an
amendment fee in the amount of $161,250, which amendment fee shall be fully
earned on the date hereof and shall be non-refundable when paid.
 
 
 

--------------------------------------------------------------------------------

 
 
5             Agreement to Pursue the NPA Leverage Default Waiver.  The Credit
Parties hereby agree that they shall diligently and expeditiously pursue in good
faith, and on a commercially reasonable basis, the NPA Leverage Default Waiver.
 
6             Miscellaneous.
 
6.1           Effect; Ratification.
 
(a)           Except as specifically set forth above, the Credit Agreement and
the other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed.  Without limiting the generality of the foregoing, each
Credit Party reaffirms its guaranty of the Obligations and the Liens securing
those guaranties.
 
(b)           The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of Agent or any Lender
under the Credit Agreement or any other Loan Document, nor constitute amendment
of any provision of the Credit Agreement or any other Loan Document, except as
specifically set forth herein.  Upon the effectiveness of this Amendment, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein” or words of similar import shall mean and be a reference to the Credit
Agreement as amended hereby.
 
(c)           Each Credit Party acknowledges and agrees that the amendments set
forth herein are effective solely for the purposes set forth herein and that the
execution and delivery by Agent and the Lenders of this Amendment shall not be
deemed (i) except as expressly provided in this Amendment, to be a consent to
any amendment, waiver or modification of any term or condition of the Credit
Agreement or of any other Loan Document, (ii) to create a course of dealing or
otherwise obligate Agent or Lenders to forbear, waive, consent or execute
similar amendments under the same or similar circumstances in the future, or
(iii) to amend, prejudice, relinquish or impair any right of Agent or Lenders to
receive any indemnity or similar payment from any Person or entity as a result
of any matter arising from or relating to this Amendment.
 
6.2           Counterparts and Signatures by Fax.  This Amendment may be
executed in any number of counterparts, each such counterpart constituting an
original but all together one and the same instrument.  Any party delivering an
executed counterpart of this Amendment by fax shall also deliver an original
executed counterpart, but the failure to do so shall not affect the validity,
enforceability or binding effect of this Amendment.
 
6.3           Severability.  In case any provision in or obligation under this
Amendment shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.
 
 
 

--------------------------------------------------------------------------------

 
 
6.4           Loan Document.  This Amendment shall constitute a Loan Document.
 
6.5           GOVERNING LAW.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL, IN ALL RESPECTS, INCLUDING MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN THAT STATE AND ANY APPLICABLE LAWS OF THE UNITED
STATES OF AMERICA.
 
[Signature Pages Follow]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.
 

  BORROWERS:           INTERNATIONAL TEXTILE GROUP, INC.     BURLINGTON
INDUSTRIES LLC     CONE JACQUARDS LLC     CONE DENIM LLC     CARLISLE FINISHING
LLC     SAFETY COMPONENTS FABRIC TECHNOLOGIES, INC.              
 
By:
/s/ Craig J. Hart    
Name:       Craig J. Hart
   
Title:         Vice President and Treasurer
 


 

 
NARRICOT INDUSTRIES LLC
          By: International Textile Group, Inc., its sole member                
 
 
By:
/s/ Craig J. Hart    
Name:       Craig J. Hart
   
Title:         Vice President and Treasurer
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
OTHER CREDIT PARTIES:
         
APPAREL FABRICS PROPERTIES, INC.
   
BURLINGTON INDUSTRIES V, LLC
   
CONE ADMINISTRATIVE AND SALES LLC
   
CONE INTERNATIONAL HOLDINGS II, INC.
   
INTERNATIONAL TEXTILE GROUP ACQUISITION GROUP LLC
   
BURLINGTON WORLDWIDE INC.
    CONE DENIM WHITE OAK LLC     CONE INTERNATIONAL HOLDINGS, INC.     CONE
ACQUISITION LLC     WLR CONE MILLS IP, INC.              
 
By:
/s/ Craig J. Hart    
Name:       Craig J. Hart
   
Title:         Vice President and Treasurer
 

 
 

 
VALENTEC WELLS, LLC
   
By: International Textile Group, Inc., its sole member
         
 
By:
/s/ Craig J. Hart    
Name:       Craig J. Hart
   
Title:         Vice President and Treasurer
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
AGENT AND LENDERS:
   
 
         
GENERAL ELECTRIC CAPITAL CORPORATION, as the Agent and a Lender
       
 
By:
/s/Donald J. Cavanagh    
Name:      Donald J. Cavanagh
   
Title:  Its Duly Authorized Signatory
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
TD BANK, N.A., as a Lender
                 
 
By:
/s/ John Yankauskas    
Name:       John Yankauskas
   
Title:         Sr. Vice President
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
BANK OF AMERICA, N.A., as a Lender
         
 
By:
/s/Martin J. Mahoney    
Name:      Martin J. Mahoney
   
Title:        Senior Vice President
 